Daniels, J.
The evidence against this relator is the same as was given against Henry Farley, who was one of the three officers stated to have been found by the sergeant off duty, in violation of the rules of the department; and the evidence which was taken upon the trial before the commissioners supported the charge against this relator, as it did against the other. The additional proof of the relator’s violation of the rules of the department, by riding together, was of no importance or consequence in the case. It had no bearing whatever upon the charge for which the dismissal was made. Neither *658does it appear to have been received or considered in any manner, in this respect, by the commissioners. It is conceded, on the part of the respondents, for the time this relator, as well as the other, continued to hold his official position, that his salary must he paid to him. No question, therefore, arises as to the proof which was given tending to show other misconduct than that included in the charge. The evidence relating to it was received without objection, and appears to have had no effect whatever in. the conclusion reached by the commissioners either in this or the other case. For these reasons, and those already stated, the decision should he affirmed.
Van Brunt, P. J., and Brady, J., concur.